Case 1:20-cv-05235-NLH-JS Document 24 Filed 09/18/20 Page 1 of 3 PageID: 165



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   ALLEN DUPREE GARRETT,                  1:20-cv-5235 (NLH) (JS)

                   Plaintiff,                     OPINION

         v.

   PHIL MURPHY, et al.,

                   Defendants.


APPEARANCES:

Allen Dupree Garrett
4366289
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff filed a complaint pursuant to 42 U.S.C. § 1983,

against New Jersey Governor Phil Murphy and CCCF Captain

Rebecca Franceschini for claims related to the coronavirus.

ECF No. 1.     He also argued the state courts violated his

speedy trial rights.      The Court dismissed Plaintiff’s

Fourteenth Amendment claims without prejudice for failure to

state a claim, 28 U.S.C. § 1915(e)(2)(B)(ii), but granted him

leave to amend those claims.        The Court informed Plaintiff

that he had to raise his speedy trial claims in a petition for
Case 1:20-cv-05235-NLH-JS Document 24 Filed 09/18/20 Page 2 of 3 PageID: 166



writ of habeas corpus under 28 U.S.C. § 2241. 1

     On August 21, 2020, Plaintiff filed a notice of appeal.

ECF No. 19.    He subsequently filed a document requesting a

final order from the Court on September 16, 2020.             ECF No. 23.

“Plaintiff has a right or standing to appeal please Submitt a

Final Order Closure upon 20-cv-5235.”          Id. at 1.     Although

Plaintiff has filed an appeal of this Court’s prior order, the

Court retains the ability to issue a final order at

Plaintiff’s “clear and unequivocal declaration of intent to

‘stand on [his] complaint.’”        Weber v. McGrogan, 939 F.3d 232,

240 (3d Cir. 2019) (“Had the District Court issued an order at

that time, the judgment would be final under § 1291 . . . .”).

     “If the plaintiff does not desire to amend, he may file

an appropriate notice with the district court asserting his

intent to stand on the complaint, at which time an order to

dismiss the action would be appropriate.”           Borelli v. City of

Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976); see also Weber,

939 F.3d at 241.     Plaintiff has declined this Court’s

opportunity to amend his complaint and has specifically

requested this Court enter a final order of dismissal.              ECF




1 Plaintiff’s speedy trial claims are pending before this Court
in an action under 28 U.S.C. § 2241, Garrett v. Murphy, No. 20-
11502.
                                     2
Case 1:20-cv-05235-NLH-JS Document 24 Filed 09/18/20 Page 3 of 3 PageID: 167



No. 23.   The Court will grant his request.

     An appropriate order follows.



Dated: September 18, 2020                __s/ Noel L. Hillman __
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
